The defendant's petition for certification for appeal from the Appellate Court, 168 Conn.App. 847, 148 A.3d 1059 (2016), is granted, limited to the following issues:"1. Whether the Appellate Court properly held that a prosecutor's grant of immunity to a witness for his testimony during the state's case-in-chief does not extend to the same witness' testimony when later called by the defendant as a witness?*1289"2. If the answer to the first question is no, was the error nonetheless harmless?"3. Whether in-court identification testimony made by the victim's mother and brother, contrary to their pretrial statements, violated the defendant's due process rights pursuant to State v. Dickson, 322 Conn. 410, 141 A.3d 810 (2016) ?"EVELEIGH, J., did not participate in the consideration of or decision on this petition.